Slip Op. 18–8

                 UNITED STATES COURT OF INTERNATIONAL TRADE

_____________________________________
                                        :
MAQUILACERO S.A. DE C.V.,               :
                                        :
                  Plaintiff,            :
                                        :
            v.                          :
                                        :          Before: Richard K. Eaton, Judge
UNITED STATES,                          :
                                        :          Court No. 15-00287
                  Defendant,            :
                                        :
            and                         :
                                        :
WHEATLAND TUBE COMPANY,                 :
                                        :
                  Defendant-Intervenor. :
_____________________________________:

                                MEMORANDUM OPINION

[United States Department of Commerce’s Final Results of Redetermination Pursuant to Court
Remand are sustained.]

                                                                        Dated: February 9, 2018

        John M. Gurley and Diana Dimitriuc-Quaia, Arent Fox LLP of Washington, DC, for
plaintiff.

       Elizabeth A. Speck, Senior Trial Counsel, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, for defendant. With her on the brief were Chad
A. Readler, Acting Assistant Attorney General, Jeanne E. Davidson, Director, and Claudia Burke,
Assistant Director. Of counsel on the brief was Lydia C. Pardini, Attorney, Office of the Chief
Counsel for Trade Enforcement and Compliance, U.S. Department of Commerce, of Washington,
DC.

       Jordan C. Kahn and Roger B. Schagrin, Schagrin Associates of Washington, DC, for
defendant-intervenor.
Court No. 15-00287                                                                          Page 2


       Eaton, Judge: Before the court are the United States Department of Commerce’s

(“Commerce”)  Final Results of Redetermination Pursuant to Court Remand (Dep’t Commerce

Nov. 27, 2017), ECF No. 51-1 (“Remand Results”). The Remand Results carry out the court’s

direction in Maquilacero S.A. de C.V. v. United States, 41 CIT __, 256 F. Supp. 3d 1294 (2017)

that “Commerce . . . find that stenciling is not required for Maquilacero’s products to be excluded

from the scope of the Order and that, based on Prolamsa’s Final Scope Ruling, the analysis found

on pages 6-9 of the Final Scope Ruling, and this opinion, Maquilacero’s pipe [be] excluded from

the Order.” Maquilacero, 41 CIT at __, 256 F. Supp. 3d at 1314. Commerce complied and found

that Maquilacero’s pipe was excluded from the Order. See Remand Results at 12. Both plaintiff

and defendant agree that Commerce’s Remand Results complied with the court’s direction in

Maquilacero, and defendant-intervenor did not file comments regarding the Remand Results. See

Pl.’s Comments on Remand Results, ECF No. 53; Def.’s Resp. Comments Regarding Remand

Results, ECF No. 54. Therefore, in accordance with the forgoing, and upon consideration of the

papers and proceedings had herein, it is hereby

       ORDERED that Commerce’s Remand Results are sustained.

       Judgment shall be entered accordingly.


                                                                  /s/ Richard K. Eaton
                                                                 Richard K. Eaton, Judge

Dated: February 9, 2018
       New York, New York